Citation Nr: 0413657	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff

INTRODUCTION

The veteran had active service from November 1964 until 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a July 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Montgomery, Alabama.  The RO denied 
entitlement to service connection for COPD.

This matter was previously before the Board in October 2001, 
October 2002 and March 2003.  

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his claim of entitlement to service 
connection for a COPD in November 2001, which is only 
marginally compliant with Quartuccio, supra.

The Board has reviewed the claims file and finds that 
additional evidence is required in order to comply with the 
VCAA.  Specifically, at the veteran's August 2003 hearing 
before the undersigned, the veteran reported that he first 
received post-service treatment for COPD in 1971, at the 
Princeton Simon-Wishman Clinic, Princeton Hospital.  While 
records from that facility are associated with the claims 
file, they only reflect treatment from 1983 onward.  

Moreover, while the RO wrote to the records department at 
that facility in March 1998, there was no definitive response 
indicating that records prior to 1983 did not exist.  As such 
records could serve to establish a continuity of 
symptomatology from the time of discharge, another research 
request should be made, to clearly determine whether there 
are outstanding documents from that hospital.  

Additionally, the veteran stated at his August 2003 personal 
hearing that he was enrolled in a COPD program at the 
University of Alabama at Birmingham, from approximately 1976 
to 1980 or 1982.  No records from that facility are presently 
affiliated with the claims file.  As such documents may aid 
in establishing the veteran's claim of entitlement to service 
connection, efforts should be undertaken to obtain them.  

In its October 2001 remand of the case to the RO, the Board 
directed that the veteran be afforded a pulmonary examination 
to ascertain whether COPD was related to active service.  The 
examiner did not address the etiology of COPD.  The fact that 
the November 2001 VA examination did not include a Board 
directed medical opinion as to etiology of COPD renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  The Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
medical records department at the 
Princeton Simon-Wishman Clinic, Princeton 
Hospital, and request any records of 
treatment dated from 1971 to 1983.  If 
this search yields a negative response, 
such must be clearly noted in the claims 
file.  

4.  The VBA AMC should contact the 
medical records department at the 
University of Alabama at Birmingham and 
request any records of treatment dated 
from 1976 to 1982.  Any negative response 
must be clearly indicated in the claims 
file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special pulmonary examination by a 
specialist in pulmonary diseases 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of COPD.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that COPD 
is related to active service on any 
basis, or if preexisting service, was 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
COPD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for COPD, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


